On Motion of Mr. Parsons on Behalf of the Complainant that an Order be made for an Attachment to issue against the Defendants for not answering within Eight Days to a Bill filed with the Register of this Court the Seventh Day of May One Thousand, Seven Hundred, and Sixty five, pursuant to an Order of Court dated the Tenth Day of June One Thousand, Seven Hundred, and Sixty five, and on an Affidavit of John Glen being read that he the Deponent did on the said Tenth Day of June One Thousand, Seven Hundred, and Sixty Five, serve John Rutledge Esquire Sollicitor for the Defendants in this Cause, or one of his Clerks, at his House in Charles Town with a Rule to Answer and on reading a Certificate from the Register dated the Thirtieth Day of August last that no Answer hath hitherto been put in by the Defendants to the Complainant’s Bill as aforesaid, It is therefore Ordered that an Attachment do issue against the Defendants John Garvey, Francis Thomas Richards, and Martha his Wife.
William Burrows, Master in Chancery.
Filed the same Day,
John Troup, Register in Chancery.